Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 1 of 10 PageID #: 41




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


 BARBARA BOYD and ZACHARY
 BOYD, individually, and on behalf of all
 others similarly situated,

        Plaintiffs,                                  Case No: 1:21-cv-00323-RLY-DLP

 v.

 COMENITY BANK,

        Defendant.

                                CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.      Plaintiffs, Barbara Boyd and Zachary Boyd
                Defendant, Comenity Bank

        B.
                Counsel for Plaintiffs                Counsel for Comenity Bank

                Mohammed Omar Badwan
                Victor T. Metroff                     Anna-Katrina S. Christakis
                Sulaiman Law Group, Ltd.              James J. Morrissey
                2500 South Highland Avenue            Pilgrim Christakis LLP
                Suite 200                             321 North Clark Street, 26th Floor
                Lombard, Illinois 60148               Chicago, Illinois 60654
                Phone: 630-575-8180                   Ph.: (312) 280-0441
                Fax: 630-575-8188                     Fax: (312) 939-0983
                mbadwan@sulaimanlaw.com               kchristakis@pilgrimchristakis.com
                vmetroff@sulaimanlaw.com              jmorrissey@pilgrimchristakis.com


 II.    Jurisdiction and Statement of Claims

        A.      Basis for Jurisdiction: Federal question jurisdiction pursuant to 28 U.S.C.§1331
                as Plaintiffs allege violations of the Telephone Consumer Protection Act
                (“TCPA”), 47 U.S.C. §227 et seq.
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 2 of 10 PageID #: 42




        B.      Plaintiffs’ Claims: Plaintiffs allege that Defendant violated the TCPA by placing
                collection calls to Plaintiffs’ cellular phones in an attempt to collect a debt owed
                by a third party using an artificial or prerecorded voice without Plaintiffs’
                consent. In addition to their individual claims, Plaintiffs bring class claims against
                Defendant. The putative class is defined as follows:

                All persons residing in the United States: (a) whom do not have an
                existing account with Defendant; (b) to whom Defendant or a third party
                acting on Defendant’s behalf, placed a phone call to his/her cellular
                phone number; (c) utilizing an artificial or prerecorded voice; (d) in
                connection with a debt allegedly owed by a third party; (e) at any time in
                the period that begins four years before the date of the filing of the
                original complaint through the date of class certification.


        C.      Defendant’s Claims/Defenses: Comenity Bank (“Comenity”) denies that it
                placed any calls to Plaintiffs regarding a debt owed by a third party using an
                artificial or prerecorded voice. Additionally, Plaintiffs proposed class cannot be
                certified under Federal Rule of Civil Procedure 23 because common issues of fact
                do not predominate over the questions affecting individual members. Indeed,
                Plaintiff Barbara Boyd is not even a member of the class she seeks to represent as
                she has an existing Comenity credit card account.


 III.    Pretrial Pleadings and DisclosuresComenity contends that no case management plan
 should be entered at this time as Comenity has not responded to the Complaint and the parties
 are engaged in discussions that could resolve parts or all of this case. Comenity’s answer to the
 Complaint is due on May 31st, 2021.
 Plaintiff has no objection to refraining from a case management plan being entered until
 Comenity’s answer due date of May 31, 2021.

 If the Court enters a case management plan, the parties suggest the following deadlines:

        A.      Rule 26(a)(1) Disclosures: to be exchanged by June 10, 2021.

        B.      Plaintiffs shall file preliminary witness and exhibit lists on or before June 17,
                2021.

        C.      Defendant(s) shall file preliminary witness and exhibit lists on or before
                June 24, 2021.

        D.      All motions for leave to amend the pleadings and/or to join additional parties shall
                be filed on or before July 8, 2021.

        E.      Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
                special damages, if any, and make a settlement proposal, on or before


                                                  2
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 3 of 10 PageID #: 43




            July 8, 2021. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
            Court) a response thereto within 30 days after receipt of the proposal.

      F.    Except where governed by paragraph (G) below, expert witness disclosure
            deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
            name, address, and vita of any expert witness, and shall serve the report required
            by Fed. R. Civ. P. 26(a)(2) on or before November 30, 2021. Defendant(s) shall
            disclose the name, address, and vita of any expert witness, and shall serve the
            report required by Fed. R. Civ. P. 26(a)(2) on or before December 30, 2021; or if
            Plaintiff has disclosed no experts, Defendant(s) shall make its expert disclosure on
            or before December 30, 2021.

      G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
            expert testimony in connection with a motion for summary judgment to be filed
            by that party, such expert disclosures must be served on opposing counsel no later
            than 90 days prior to the dispositive motion deadline. If such expert disclosures
            are served the parties shall confer within 7 days to stipulate to a date for
            responsive disclosures (if any) and completion of expert discovery necessary for
            efficient resolution of the anticipated motion for summary judgment. The parties
            shall make good faith efforts to avoid requesting enlargements of the dispositive
            motions deadline and related briefing deadlines. Any proposed modifications of
            the CMP deadlines or briefing schedule must be approved by the Court.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before February 28, 2021. Any party who wishes to
            preclude expert witness testimony at the summary judgment stage shall file any
            such objections with their responsive brief within the briefing schedule
            established by S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or before
            April 8, 2022. This list should reflect the specific potential witnesses the party
            may call at trial. It is not sufficient for a party to simply incorporate by reference
            “any witness listed in discovery” or such general statements. The list of final
            witnesses shall include a brief synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
            with respect to any issue or claim shall notify the Court as soon as practicable.

      K.    Discovery of electronically stored information (“ESI”). If either party is seeking
            the production of a substantial volume of ESI, then complete the ESI Supplement
            to the Report of the Parties’ Planning Meeting (also available in MS Word on the
            court’s website at http://www.insd.uscourts.gov/case-management-plans).

            If the parties believe that a substantial volume of ESI will not be produced in the
            case, the parties should include herein a brief description of the information
            anticipated to be sought in discovery in the case and include (1) the parties’


                                               3
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 4 of 10 PageID #: 44




                 agreement regarding the format in which ESI will be produced (including whether
                 the production will include metadata), (2) a description of any other issues the
                 parties believe may be relevant to discovery in the case, and (3) either the
                 following claw back provision or the language of any alternative provision being
                 proposed:

                        In the event that a document protected by the attorney-client
                        privilege, the attorney work product doctrine or other applicable
                        privilege or protection is unintentionally produced by any party to
                        this proceeding, the producing party may request that the document
                        be returned. In the event that such a request is made, all parties to
                        the litigation and their counsel shall promptly return all copies of
                        the document in their possession, custody, or control to the
                        producing party and shall not retain or make any copies of the
                        document or any documents derived from such document. The
                        producing party shall promptly identify the returned document on a
                        privilege log. The unintentional disclosure of a privileged or
                        otherwise protected document shall not constitute a waiver of the
                        privilege or protection with respect to that document or any other
                        documents involving the same or similar subject matter.

 IV.     Discovery1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion? Defendant intends on filing a motion for summary


 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                   4
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 5 of 10 PageID #: 45




             judgment. The basis for summary judgment will be Comenity did not call
             Plaintiffs regarding a debt owed by a third party using an artificial or prerecorded
             voice.

      B.     On or before February 8, 2022 and consistent with the certification provisions of
             Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
             the claims or defenses it intends to prove at trial, stating specifically the legal
             theories upon which the claims or defenses are based.

      C.     Select the track that best suits this case:

                     Track 1: No dispositive motions are anticipated. All discovery shall be
             completed by _________ [no later than 16 months from Anchor Date]. [Note:
             Given that no dispositive motions are anticipated, the parties should consider
             accelerating discovery and other pretrial deadlines to the extent practicable and
             suggest a substantially earlier trial date (Section VI). The Court encourages a
             track faster than the standard track in all cases in which dispositive motions are
             not anticipated].

                 X        Track 2: Dispositive motions are expected and shall be filed by
             April 8, 2022; non-expert witness discovery and discovery relating to liability
             issues shall be completed by December 8, 2021; expert witness discovery and
             discovery relating to damages shall be completed by February 28, 2022All
             remaining discovery shall be completed by no later than February 28, 2022.

                     Track 3: Dispositive motions shall be filed by               [not later than
             13 months from the Anchor Date]; non-expert discovery shall be completed by
             __________; expert witness discovery shall be completed by                          .
             [Note: The Court provides Track 3 as an open option because it recognizes that
             there may be unusual cases for which special circumstances necessitate additional
             flexibility. However, the Court has found that Tracks 1 and 2 are appropriate in
             the large majority of cases, and therefore the parties must briefly state below the
             special circumstances justifying a departure from Tracks 1 and 2.]

             Absent leave of Court, and for good cause shown, all issues raised on summary
             judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.   Pre-Trial/Settlement Conferences

      At any time, any party may call the Judge's Staff to request a conference, or the Court
      may sua sponte schedule a conference at any time. The presumptive time for a settlement
      conference is no later than 30 days before the close of non-expert discovery. The
      parties are encouraged to request an earlier date if they believe the assistance of the
      Magistrate Judge would be helpful in achieving settlement. The parties recommend
      a settlement conference in November 2021.



                                                 5
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 6 of 10 PageID #: 46




 VI.    Trial Date

        The parties request a trial date in August 2022. The trial is by jury and is anticipated to
        take 3 days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management
        order approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.
        B.     Motions. The parties do not consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the
                       party's case in chief shall prepare and file with the Court and copy to all
                       opposing parties either:

                       a.     brief written summaries of the relevant facts in the depositions that
                              will be offered. (Because such a summary will be used in lieu of
                              the actual deposition testimony to eliminate time reading



                                                 6
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 7 of 10 PageID #: 47




                          depositions in a question and answer format, this is strongly
                          encouraged.); or

                  b.      if a summary is inappropriate, a document which lists the portions
                          of the deposition(s), including the specific page and line numbers,
                          that will be read, or, in the event of a video-taped deposition, the
                          portions of the deposition that will be played, designated
                          specifically by counter-numbers.

            5.    Provide all other parties and the Court with any trial briefs and motions in
                  limine, along with all proposed jury instructions, voir dire questions, and
                  areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                  findings of fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use of any
                  evidence presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.    Notify opposing counsel in writing of any objections to the proposed
                  exhibits. If the parties desire a ruling on the objection prior to trial, a
                  motion should be filed noting the objection and a description and
                  designation of the exhibit, the basis of the objection, and the legal
                  authorities supporting the objection.

            2.    If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or designations to the Court
                  in writing. Any objections shall be made in the same manner as for
                  proposed exhibits. However, in the case of objections to video-taped
                  depositions, the objections shall be brought to the Court's immediate
                  attention to allow adequate time for editing of the deposition prior to trial.

            3.    File objections to any motions in limine, proposed instructions, and voir
                  dire questions submitted by the opposing parties.

            4.    Notify the Court and opposing counsel of requests for separation of
                  witnesses at trial.




                                             7
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 8 of 10 PageID #: 48




 IX.   Other Matters

       None.


 Dated: May 11, 2021



        /s/ Victor T. Metroff         /s/ James J. Morrissey____
        Mohammed O. Badwan            Anna-Katrina S. Christakis
        Victor T. Metroff             James J. Morrissey
        SULAIMAN LAW GROUP, LTD.      Pilgrim Christakis LLP
        2500 South Highland Avenue    321 North Clark Street, 26th Floor
        Suite 200                     Chicago, Illinois 60654
        Lombard, Illinois 60148       Ph.: (312) 280-0441
        Phone: 630-575-8180           Fax: (312) 939-0983
        Fax: 630-575-8188             kchristakis@pilgrimchristakis.com
        mbadwan@sulaimanlaw.com       jmorrissey@pilgrimchristakis.com
        vmetroff@sulaimanlaw.com




                                       8
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 9 of 10 PageID #: 49




 ******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                    FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
             _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
             ______________ MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                   ON
             _____________________________. FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR ____________________________________ AT     .M.,
             ROOM                   .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                              AT       .M. COUNSEL SHALL APPEAR:

                                       IN PERSON IN ROOM          ; OR

                                       BY TELEPHONE, WITH COUNSEL FOR
                         INITIATING THE CALL TO ALL OTHER PARTIES AND
                         ADDING THE COURT JUDGE AT (____)
                         ___________________; OR

                                       BY TELEPHONE, WITH COUNSEL
                         CALLING THE JUDGE'S STAFF AT (____)
                         ___________________;


             DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
             _____________________



                                       9
Case 1:21-cv-00323-RLY-DLP Document 17 Filed 05/13/21 Page 10 of 10 PageID #: 50




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 1(f), to and including dismissal or default.

        APPROVED AND SO ORDERED.




 ________________________                            ___________________________________
 Date                                                U. S. District Court
                                                     Southern District of Indiana




                                                10
